DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 19 recite the limitation "the one or more different microorganism".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-19, 36-37 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Burnham (US Patent Publication No. 2002/0098982 A1) in view of Petcavich et al. (US Patent No. 5,803,946) and further in view of Dahms et al. (US Patent Publication No. 2016/0355443 A1).

	In regard to claim 1, Burnham discloses a method of coating [Paragraph 0010] biosolid-containing fertilizer granules [Paragraph 0013] comprising:
	preparing the fertilizer granules by processing a biosolid to USEPA Class A standards [Paragraph 0013];
	in commercially-available granulation machinery [Paragraph 0027]; and
contacting the fertilizer granules with one or more outer layers [Paragraph 0010] with a coating agent (e.g. one or more polymers, etc.) [Paragraph 0012, 0028] and a bioactive agent (e.g. bacteria, microorganism) [Paragraph 0028].

Burnham does not explicitly disclose wherein the coating agent comprises an oil-based agent or a wax and instead describes a polymeric coating agent [Paragraph 0012, 0028]. Burnham’s polymeric coating is considered a timed release coating for releasing, at a particular rate, the active nutrient contents of the particle [0047].

Petcavich et al. is directed to a method for making a controlled release plant nutrient [Abstract]. The plant nutrient controlled released coating is, for example, a polymer [Column 5, lines 19-25]. “Another coating constituent that may advantageously be employed is a wax, such as paraffin” [Column 5, lines 38-39]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute or combine the polymer coating with a wax coating as described by Petcavich because application of wax increased the release time of a polymer coated composition from just over one week to almost three weeks [Column 5, lines 38-44]. One of ordinary skill in the art would have been motivated to do so to prolong the length of time over which the release of nutrients is desired to occur.

The Burnham reference does not explicitly disclose wherein the coating agent or the bioactive agent chemically reacts with charged organic molecules of the surfaces and/or interior portions of the hydrolyzed fertilizer granules, however, Burnham discloses wherein the outermost layer of the granules comprises phosphate-based materials [Paragraph 0040] and the bioactive agent [Paragraph 0028]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Burnham’s disclosed bioactive agent would bind to the phosphate ions of the fertilizer granule to form the claimed coating. Furthermore, in one example, Burnham’s layer formation is taught to occur via ionic bonds [Paragraph 0032].

Burnham discloses coating of a biosolid-based granule which has been treated to remove pathogens and/or metals via desirable procedures for generating core biosolid material that achieves USEPA’s Class A standards [Paragraph 0010]. The reference does not explicitly disclose the hydrolysis and ammoniating steps as claimed.

Dams et al. is directed to methods for producing a biosolid-based fertilizer granule meeting USEPA Class A requirements [Paragraph 0089]. The biosolid fertilizer granules are formulated by:
contacting organic material with acid to hydrolyze the organic material [Paragraph 0052] forming a fluidized (e.g. liquified) mixture [Paragraph 0052];
ammoniating the fluidized acidic mix forming a melt (e.g. liquified) [Paragraph 0052];
discharging the melt to a granulator forming hydrolyzed fertilizer granules [Paragraph 0053].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a Class A fertilizer granule as required by Burnham using the hydrolysis and ammonification process described by Dahms. One of ordinary skill in the art would have been motivated to do so because a hydrolysis step liquefies the organic materials so they can be more easily transported and can be more evenly applied to acceptor material in the granulator thereby permitting the formation of a more evenly formed spherical-shed granule which are preferred commercially [Paragraph 0054]. Dham’s acid and subsequent ammonia environment creates a sterile fluid melt [Paragraph 0056]. Where Burnham generally teaches a Class A biosolid granular material, it lies within the level of one of ordinary skill in the art to look to the prior art (e.g. Dahms) for preferred methods of forming the required fertilizer granules as they relate to improved granule formation and shaping [Paragraph 0054].

In regard to claim 2, the prior art discloses wherein the organic material is sulfate-based and/or phosphate-based [Burnham, 0035, 0040, 0041] [Dahms, 0025, 0029, 0030, 0081].

In regard to claim 3, as demonstrated in the rejection of claim 1 above, Petcavich et al. describes a coating constituent that may advantageously be employed is a wax, such as paraffin [Column 5, lines 38-39] and therefore meets the limitation of claim 1 and 3 where wax is required in the alternative.

In regard to claim 4, the prior art discloses wherein the organic material is sulfate-based and/or phosphate-based [Burnham, 0035, 0040, 0041] [Dahms, 0025, 0029, 0030, 0081].

In regard to claim 5, the Burnham reference does not explicitly disclose wherein the coating diffuses within the outer 200 µm of the fertilizer granule core. However, Burnham discloses a coated fertilizer granule wherein a coating agent (e.g. added substance) will bind to and reinforce the character of the granule surface [Paragraph 0029]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Burnham’s coating agent would bind to the phosphate ions of the fertilizer granule as described in the rejection of claim 1. The resulting binding reaction would necessarily lead to diffusion into the granule core.

In regard to claim 6, Burnham discloses wherein the coating forms on cores of the fertilizer granules [Paragraph 0010]

	In regard to claims 7-8 and 17-19, Burnham discloses the bioactive active agent comprising an herbicide, a pesticide, and/or a microorganism [Paragraph 0051]. The one microorganism may facilitate bioremediation [Paragraph 0008]. The microorganisms upon their release, are able to utilize growth-stimulating nutrients derived from other components of the granule (e.g. enhance transfer of one or more nutrients) [Paragraph 0018].

	In regard to claims 10-11, Burnham discloses a zinc coating agent, for example, wherein the coating concentration is from 2800-30,000 ppm (e.g. 0.28 – 3%)[Paragraph 0013], which overlaps with the claimed range.

	In regard to claim 12, Burnham disclose fertilizer granules comprising less than 10% water (e.g. about 91% to about 100% solids) [Paragraph 0034].

	In regard to claim 13, Burnham discloses wherein the coated fertilizer granules have an increased hardness as compared to fertilizer granules that have not been contacted with the coating agent (e.g. layers of the granules have a higher degree of hardness than the core) [Claim 11].

	In regard to claim 14, Burnham discloses fertilizer granules having reduced dust formation as compared to fertilizer granules that have not been contacted with the coating agent [Paragraph 0004, 0006, 0028.

	In regard to claim 15, Burnham discloses coated fertilizer granules which are less moisture absorbent as compared to fertilizer granules that have not been contacted the coating agent (e.g. treated with a hydrophobic coating) [Paragraph 0029].

	In regard to claim 16, Dahms et al. disclose fertilizer granules having a two-phase release profile comprising a fast release over the first two weeks (e.g. 0 to 14 days) following application to the soil followed by a second phase of slow release, wherein the fast release or the slow release comprises release of a nutrient of the fertilizer granules [Paragraph 0033].

In regard to claim 36, Burnham discloses a method of coating [Paragraph 0010] biosolid-containing fertilizer granules [Paragraph 0013] comprising:
	preparing the fertilizer granules by processing a biosolid to USEPA Class A standards [Paragraph 0013];
	in commercially-available granulation machinery [Paragraph 0027]; and
contacting the fertilizer granules with one or more outer layers [Paragraph 0010] with a coating agent (e.g. one or more polymers, etc.) [Paragraph 0012, 0028] and a bioactive agent (e.g. bacteria, microorganism) [Paragraph 0028].

Burnham does not explicitly disclose wherein the coating agent comprises an oil-based agent or a wax and instead describes a polymeric coating agent [Paragraph 0012, 0028]. Burnham’s polymeric coating is considered a timed release coating for releasing, at a particular rate, the active nutrient contents of the particle [0047].

Petcavich et al. is directed to a method for making a controlled release plant nutrient [Abstract]. The plant nutrient controlled released coating is, for example, a polymer [Column 5, lines 19-25]. “Another coating constituent that may advantageously be employed is a wax, such as paraffin”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute or combine the polymer coating with a wax coating as described by Petcavich because application of wax increased the release time of a polymer coated composition from just over one week to almost three weeks [Column 5, lines 38-44]. One of ordinary skill in the art would have been motivated to do so to prolong the length of time over which the release of nutrients is desired to occur.

The Burnham reference does not explicitly disclose wherein the coating agent or the bioactive agent chemically reacts with charged organic molecules of the surfaces and within 200 µm of the fertilizer granules interior portions.

However, Burnham discloses a coated fertilizer granule wherein a coating agent (e.g. added substance) will bind to and reinforce the character of the granule surface [Paragraph 0029]. Burnham describes wherein the outermost layer of the granules comprises phosphate-based materials [Paragraph 0040] and the bioactive agent [Paragraph 0028]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Burnham’s disclosed bioactive agent would bind to the phosphate ions of the fertilizer granule to form the claimed coating. The resulting binding reaction would necessarily lead to diffusion into the granule core. Furthermore, in one example, Burnham’s layer formation is taught to occur via ionic bonds [Paragraph 0032].

Burnham discloses coating of a biosolid-based granule which has been treated to remove pathogens and/or metals via desirable procedures for generating core biosolid material that achieves USEPA’s Class A standards [Paragraph 0010]. The reference does not explicitly disclose the hydrolysis and ammoniating steps as claimed.

Dahms et al. is directed to methods for producing a biosolid-based fertilizer granule meeting USEPA Class A requirements [Paragraph 0089]. The biosolid fertilizer granules are formulated by:
contacting organic material with acid to hydrolyze the organic material [Paragraph 0052] forming a fluidized (e.g. liquified) mixture [Paragraph 0052], wherein the acid is preferably concentrated sulfuric acid [Paragraph 0025];
ammoniating the fluidized acidic mix forming a melt (e.g. liquified) [Paragraph 0052];
the ammoniated melt (e.g. liquid) into a granulator [Paragraph 0031] forming hydrolyzed fertilizer granules [Paragraph 0053]; and
drying the fertilizer granules [Paragraph 0075].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a Class A fertilizer granule as required by Burnham using the hydrolysis and ammonification process described by Dahms. One of ordinary skill in the art would have been motivated to do so because a hydrolysis step liquefies the organic materials so they can be more easily transported and can be more evenly applied to acceptor material in the granulator thereby permitting the formation of a more evenly formed spherical-shed granule which are preferred commercially [Paragraph 0054]. Dahms' acid and subsequent ammonia environment creates a sterile fluid melt [Paragraph 0056]. Where Burnham generally teaches a Class A biosolid granular material, it lies within the level of one of ordinary skill in the art to look to the prior art (e.g. Dahms) for preferred methods of forming the required fertilizer granules as they relate to improved granule formation and shaping [Paragraph 0054].

In regard to claims 37, the prior art discloses wherein the organic material is sulfate-based and/or phosphate-based [Burnham, 0035, 0040, 0041] [Dahms, 0025, 0029, 0030, 0081].

	In regard to claim 39, Dahms et al. disclose fertilizer granules having a two-phase release profile comprising a fast release over the first two weeks (e.g. 0 to 14 days) following application to the soil followed by a second phase of slow release, wherein the fast release or the slow release comprises release of a nutrient of the fertilizer granules [Paragraph 0033].

	In regard to claims 40-41, Burnham discloses the bioactive active agent comprising an herbicide, a pesticide, and/or a microorganism [Paragraph 0051]. The one microorganism may facilitate bioremediation [Paragraph 0008]. The microorganisms upon their release, are able to utilize growth-stimulating nutrients derived from other components of the granule (e.g. enhance transfer of one or more nutrients) [Paragraph 0018].

In regard to claim 42, as demonstrated in the rejection of claim 36 above, Petcavich et al. describes a coating constituent that may advantageously be employed is a wax, such as paraffin [Column 5, lines 38-39] and therefore meets the limitation of claim 36 and 42 where wax is required in the alternative.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burnham (US Patent Publication No. 2002/0098982 A1) in view of Petcavich et al. (US Patent No. 5,803,946) and Dahms et al. (US Patent Publication No. 2016/0355443 A1) and further in view of Wheeler et al. (US Patent Publication No. 2016/0229763).

In regard to claim 9, the Burnham, Petcavich and Dahms references not explicitly teach a surfactant that facilitates adherence of the coating and the active agent to the fertilizer granule. 

Wheeler et al. is directed to a fertilizer granules having a coating comprising a coating agent [Abstract]. The coating agent includes a surfactant [Paragraph 0036]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a surfactant within Burnham’s coating composition to enhance the coating of the granule during the blending process [Wheeler, Paragraph 0037]. One of ordinary skill in the art would have been motivated to include a surfactant in Burnham’s coating composition to provide enhanced properties to the coated granule [Wheeler, 0037].

Claims 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Burnham (US Patent Publication No. 2002/0098982 A1) in view of Dahms et al. (US Patent Publication No. 2016/0355443 A1) and further in view of Wheeler et al. (US Patent Publication No. 2016/0229763).

In regard to claim 31, Burnham discloses a method of coating [Paragraph 0010] biosolid-containing fertilizer granules [Paragraph 0013] comprising:
	preparing the fertilizer granules by processing a biosolid to USEPA Class A standards [Paragraph 0013];
	in commercially-available granulation machinery [Paragraph 0027]; and
contacting the fertilizer granules with one or more outer layers [Paragraph 0010] with a coating agent (e.g. one or more polymers, etc.) [Paragraph 0012, 0028] and a bioactive agent (e.g. bacteria, microorganism) [Paragraph 0028].

The Burnham reference does not explicitly disclose wherein the coating agent or the bioactive agent chemically reacts with charged organic molecules of the surfaces and/or interior portions of the hydrolyzed fertilizer granules, however, Burnham discloses wherein the outermost layer of the granules comprises phosphate-based materials [Paragraph 0040] and the bioactive agent [Paragraph 0028]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Burnham’s disclosed bioactive agent would bind to the phosphate ions of the fertilizer granule to form the claimed coating. Furthermore, in one example, Burnham’s layer formation is taught to occur via ionic bonds [Paragraph 0032]

Burnham discloses coating of a biosolid-based granule which has been treated to remove pathogens and/or metals via desirable procedures for generating core biosolid material that achieves USEPA’s Class A standards [Paragraph 0010]. The reference does not explicitly disclose the hydrolysis and ammoniating steps as claimed.

Dahms et al. is directed to methods for producing a biosolid-based fertilizer granule meeting USEPA Class A requirements [Paragraph 0089]. The biosolid fertilizer granules are formulated by:
contacting organic material with acid to hydrolyze the organic material [Paragraph 0052] forming a fluidized (e.g. liquified) mixture [Paragraph 0052], wherein the acid is preferably concentrated sulfuric acid [Paragraph 0025];
ammoniating the fluidized acidic mix forming a melt (e.g. liquified) [Paragraph 0052];
the ammoniated melt (e.g. liquid) into a granulator [Paragraph 0031] forming hydrolyzed fertilizer granules [Paragraph 0053]; and
drying the fertilizer granules [Paragraph 0075].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a Class A fertilizer granule as required by Burnham using the hydrolysis and ammonification process described by Dahms. One of ordinary skill in the art would have been motivated to do so because a hydrolysis step liquefies the organic materials so they can be more easily transported and can be more evenly applied to acceptor material in the granulator thereby permitting the formation of a more evenly formed spherical-shed granule which are preferred commercially [Paragraph 0054]. Dahms’ acid and subsequent ammonia environment creates a sterile fluid melt [Paragraph 0056]. Where Burnham generally teaches a Class A biosolid granular material, it lies within the level of one of ordinary skill in the art to look to the prior art (e.g. Dahms) for preferred methods of forming the required fertilizer granules as they relate to improved granule formation and shaping [Paragraph 0054].
The Burnham and Dahms references not explicitly teach a surfactant that facilitates adherence of the coating and the active agent to the fertilizer granule. 

Wheeler et al. is directed to a fertilizer granules having a coating comprising a coating agent [Abstract]. The coating agent includes a surfactant [Paragraph 0036]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a surfactant within Burnham’s coating composition to enhance the coating of the granule during the blending process [Wheeler, Paragraph 0037]. One of ordinary skill in the art would have been motivated to include a surfactant in Burnham’s coating composition to provide enhanced properties to the coated granule [Wheeler, 0037].

In regard to claim 32, the prior art discloses wherein the organic material is sulfate-based and/or phosphate-based [Burnham, 0035, 0040, 0041] [Dahms, 0025, 0029, 0030, 0081].

	In regard to claim 33, Dahms et al. disclose fertilizer granules having a two-phase release profile comprising a fast release over the first two weeks (e.g. 0 to 14 days) following application to the soil followed by a second phase of slow release, wherein the fast release or the slow release comprises release of a nutrient of the fertilizer granules [Paragraph 0033].

	In regard to claims 34-35, Burnham discloses the bioactive active agent comprising an herbicide, a pesticide, and/or a microorganism [Paragraph 0051]. The one microorganism may facilitate bioremediation [Paragraph 0008]. The microorganisms upon their release, are able to utilize growth-stimulating nutrients derived from other components of the granule (e.g. enhance transfer of one or more nutrients) [Paragraph 0018].

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive.

Applicant argues (Pg. 6, last paragraph) the coating agents disclosed in the combination of Burnham and Dahms include, for example, cellulose, lignin, pectin (see Burnham 1[0029] and  [0031]), various chemical polymers, lignan, plant polysaccharides (see Burnham 1[0040]), alginate, and carrageenan (see Burnham 1[0040]), hardeners such as ligno-sulfonate, lignin, molasses, or a combination (see Dahms 1[0077]), and coating agents as glazing materials (see Dahms 1[0100]) are not a coating agent comprising an oil-based agent or a wax are required by amendment claim 1 and amended claim 36. These arguments have been considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In view of Applicant’s amendments to the claims, the Petcavich reference is cited for its teachings related to a wax coating constituent and the advantages of such a coating [Column 5, lines 38-44]. 

Applicant argues (pg. 7, first full paragraph) the coating agents disclosed in the prior art combinations are substances that would not penetrate within 200 µm of the fertilizer granules interior portions. Applicant provides no explanation of this assertion. While this claim limitation is not explicitly disclosed in the prior art references, Burnham discloses wherein the outermost layer of the granules comprises phosphate-based materials [Paragraph 0040] and the bioactive agent [Paragraph 0028]. Burnham’s disclosed bioactive agent would bind to the phosphate ions of the fertilizer granule to form the claimed coating. Furthermore, Burnham’s layer formation is taught to occur via ionic bonds [Paragraph 0032].

Applicant argues (pg. 7, second-to-last paragraph) the prior art references are not combinable because both Burnham and Dahms are directed to fertilizers of organic material, generally referred to as organic fertilizers and, in contrast, the fertilizers disclosed in Wheeler comprise chemicals such as phosphorus, nitrogen, potassium, calcium, magnesium, or sulfur (see Wheeler, claim 2 and 1[0016]) and are generally referred to as chemical fertilizers. This argument is not persuasive. The prior art references are considered analogous and are reasonably pertinent to the particular problem with which the applicant was concerned (e.g. coating of granular fertilizers). The presence of organic or inorganic nutrients within the core fertilizer granule would not form an appreciable difference in regard to formulating coatings for enhanced nutrient release characteristics.

Applicant argues (paragraph bridging pgs. 7-8) that the addition of a surfactant to the chemical fertilizers of Wheeler, although described as coatings, act as a coupling agent by bringing the components together thus increasing coat-ability onto the fertilizer granule (see Wheeler at 1[0037]) and therefore it is believed that the surfactant is not itself a coating, but a chemical treatment of the chemical fertilizer materials that units the dry components together (see again Wheeler at 1[0037]), in contacts to surfactants according to Applicant's claimed invention which are applied as a coating that "facilitates adherence of the coating and the active agent to the granule" (see Specification at page 2, line 17 and page 7, lines 22-31). This argument is not persuasive. Wheeler describes surfactants capable of enhancing the coating of the granule during the blending process which appears the same as the claimed limitation wherein the surfactant “facilitates adherence of the coating […] to the […] granule”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        August 31, 2022